DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 6, 15-20, 24, 68, 87 and 94-97 are pending.


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 29 June 2022 is acknowledged. Applicant’s election without traverse of the species keratin 19 is acknowledged. Claim 68 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3, 5, 6, 15-20, 24, 87 and 94-97 are under examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, 15-20, 24, 87 and 94-97 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exception” include the natural phenomenon, the expression level of filamin A in a patient with prostate cancer.  
A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.
	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as a limiting element, the natural phenomenon, the expression level of filamin A in a patient with prostate cancer.    In the present claims there are no active method steps that transform the process into a practical application of the natural phenomenon.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. The active method steps of  “selecting a subject who has elevated PSA and is symptomatic of prostate cancer”, “isolating a serum sample or a plasma sample from the subject” and “detecting the protein level of filamin A in the serum sample or plasma sample” set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention. For instance, Bedello et al (Clin Cancer Res, 15:788-796, 2009, IDS) disclose measuring filamin A on patient’s sample by immunohistochemistry ( Figures 1 and 2).    Alper (US 2010/0330593, 30 December 2010, IDS) disclose methods for diagnosing prostate cancer by measuring levels of filamin A in serum  using ELISA and mass spectrometry (paragraphs 6-9, 19, 61, 78, 114). Alper further disclosed methods of treatment and identify resection and radiotherapy (paragraphs 1, 9, 40). Llorente et al (US 2014/0296096, published 2 October 2014, IDS) teaches measuring filamin A in microvesicles in prostate cancer cells using mass spectroscopy to diagnose prostate cancer (paragraphs 8-11, 81, 87-89, Table 1). 
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 15-19, 24, 87 and 94-97 are rejected under 35 U.S.C. 103 as being unpatentable over Alper (US 2010/0330593, 30 December 2010, IDS, cited previously) in view of Bedello et al (Clin Cancer Res, 15:788-796, 2009, IDS, cited previously) and Llorente et al (US 2014/0296096, published 2 October 2014, IDS, cited previously).
	Alper teaches methods for diagnosing prostate cancer by measuring levels of filamin A in serum using ELISA and mass spectrometry (paragraphs 6-9, 19, 61, 78, 114). Alper disclose that early prostate cancer are detected using a digital rectal exam or PSA assay before any symptoms arise (paragraph 86).  Alper disclose that biomarkers were visualized with secondary HRP-conjugated antibodies and the ECL system (paragraph 109).
Bedello et al disclose measuring filamin A on patient’s sample by immunohistochemistry (Figures 1 and 2). Bedello disclose that metastatic prostate tumor tissues had strong cytoplasmic staining of filamin A (page 4, 3rd paragraph; Figure 1). Bedello further disclose measuring levels of PSA (page 5, 2nd paragraph; Table 2).
	One of ordinary skill in the art would have been motivated to apply Bedello’s method of measuring the expression of filamin A in patients with prostate cancer  to Alper’s method for diagnosing and treating prostate cancer by measuring levels of filamin A in tissue and serum because both Bedello and Alper concern detecting filamin A in prostate cancer cells.  Furthermore, it would have been obvious to measure filamin in serum as disclosed in Alper because Llorente teaches measuring filamin-A in microvesicles from prostate cancer cells using mass spectroscopy to diagnose prostate cancer (paragraphs 8-11, 81, 87-89, Table 1). Furthermore, Llorente disclose that a sample (e.g., a biopsy or a serum or urine sample) obtained from a subject may be submitted to a profiling service such as a clinical lab to test for biomarkers such as filamin A (paragraph 52). Llorente disclose that prostate cancer afflicts one out of nine patients over age 65 and is the second leading casue of male cancer-related deaths (paragraph 3). It would have been prima facie obvious to combine Bedello and Llorente’s methods for detecting prostate cancer comprising measuring levels of filamin A with Alper’s method of detecting filamin A in samples and treating prostate cancer to have a method of detecting the level of filamin A in a sample from a subject, comprising: selecting a subject who has elevated PSA and is symptomatic of prostate cancer, isolating a serum sample or a plasma sample from the subject and detecting the protein level of filamin A in the serum sample or plasma sample.
Alper disclose that early prostate cancer are detected using a digital rectal exam or PSA assay before any symptoms arise (paragraph 86). Thus, it would have been obvious to select a patient who has elevated PSA and a positive rectal exam to further test the patient for prostate cancer using a biomarkers assay.  Furthermore, based on Llorent’s disclosure that prostate cancer is prevalent in men over 65 it would have been obvious to determine the age of the subject.

Claims 1-3, 5, 6, 15-20, 24, 87 and 94-97  are rejected under 35 U.S.C. 103 as being unpatentable over Alper (US 2010/0330593, 30 December 2010, IDS, cited previously) in view of Bedello et al (Clin Cancer Res, 15:788-796, 2009, IDS, cited previously) and Llorente et al (US 2014/0296096, published 2 October 2014, IDS, cited previously) in further view of Nakamura et al US 2005/0259483, published 24 November 2005, IDS).
Neither Alper, Bedello nor Llorente disclose detecting the level of keratin 19.
	Nakamura disclose detecting keratin 19 along with filamin A in serum from patients with prostate cancer  (paragraphs 50, 117, 118, 120, Table 4).  
One of ordinary skill in the art would have been motivated to apply Nakamura’s method for detecting biomarkers, such as keratin 19 in serum from patients with prostate cancer to Alper, Bedello and Llorente method of detecting the level of filamin A in a serum sample from a subject symptomatic of prostate cancer because Alper, Llorent and Nakamura all disclose detecting prostate biomarkers in serum.  The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Alper, Bedello and Llorente method of detecting the level of filamin A in a serum sample with Nakamura’s method for detecting biomarkers, such as keratin 19 and filamin A in serum from patients with prostate cancer because the prior art teaches that filamin A and keratin 19 are useful for detecting prostate cancer.  
  

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642